
	
		I
		112th CONGRESS
		1st Session
		H. R. 3167
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Small Business and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a program under which certain veterans entitled to educational assistance under
		  the laws administered by the Secretary can use such entitlement to start or
		  purchase a qualifying business enterprise, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Entrepreneurial Transition Act of
			 2011 or the VET Act of
			 2011.
		2.Establishment of
			 small business programThe
			 Secretary of Veterans Affairs shall establish a program under which the
			 Secretary shall allow eligible veterans to participate in the program described
			 under section 3.
		3.Veterans small
			 business entrepreneurship program
			(a)EstablishmentThe Secretary of Veterans Affairs shall, in
			 consultation with the Administrator of the Small Business Administration,
			 establish a program (hereinafter in this Act referred to as the
			 Program) under which the Secretary may approve an eligible veteran to
			 use Program benefits to start or acquire a qualifying business enterprise.
			(b)Amount and
			 payment of benefits
				(1)In
			 generalUnder the Program,
			 the Secretary shall provide for an eligible veteran to use the veteran’s
			 entitlement to educational assistance under chapter 30 or 33 of title 38,
			 United States Code, in accordance with this Act.
				(2)Amount
					(A)In
			 generalThe maximum amount of benefits made available to a
			 veteran under the Program shall not exceed the maximum value of—
						(i)in
			 the case of a veteran entitled to educational assistance under chapter 33 of
			 title 38, United States Code, the amount equal to 36 months of educational
			 assistance at the rate in effect under section 3313(c)(ii)(II) of such title;
			 and
						(ii)in
			 the case of a veteran entitled to educational assistance under chapter 30 of
			 such title, the amount equal to 36 months of educational assistance at the rate
			 in effect under section 3015(a)(1) of such title.
						(B)Charge to
			 entitlementA veteran who
			 receives a payment under the Program shall be charged for 36 months of the
			 veteran’s entitlement to educational assistance under chapter 30 or 33 of title
			 38, United States Code.
					(3)PaymentPayments
			 to eligible veterans under the Program shall be made as follows:
					(A)In the case of a
			 veteran who is using the funds to start a new business enterprise, payment
			 shall be made in not less than two lump-sum amounts, the first of which shall
			 not exceed $2,500, to be used for the development of the business plan, and the
			 balance to be paid upon the approval of the business plan.
					(B)In the case of a
			 veteran who is using the funds to purchase an existing business enterprise or
			 franchise business enterprise, payment shall be made in one lump-sum
			 amount.
					(C)In the case of a
			 veteran who is using the funds to purchase capital equipment, durable expense
			 items, or professional services that the Secretary determines are essential to
			 operating a qualifying business, payment shall be made in one or more lump-sum
			 amounts.
					(c)EligibilityAn
			 individual shall be an eligible veteran for purposes of the Program if that
			 individual—
				(1)is a
			 veteran;
				(2)has completed at
			 least—
					(A)36 months of
			 full-time active duty service in the Armed Forces; or
					(B)24 months of
			 full-time active duty service in the Armed Forces before being discharged or
			 separated for a service-connected disability, as that term is defined in
			 section 101 of title 38, United States Code;
					(3)is entitled to 36
			 months of educational assistance under chapter 30 or 33 of title 38, United
			 States Code;
				(4)has last been
			 discharged or separated from active duty service in the Armed Forces not more
			 than 15 years before submitting an application to participate in the Program;
			 and
				(5)submits to the
			 Secretary an application, in such form and containing such information as the
			 Secretary may require, including the information described in subsection
			 (f).
				(d)Use of Program
			 benefitsAn eligible veteran
			 participating in the Program may use the Program benefits—
				(1)in accordance with
			 such limitations as the Secretary, in consultation with the Administrator, may
			 by rule establish; and
				(2)for such purposes
			 related to starting or acquiring a qualifying business enterprise as the
			 Secretary, in consultation with the Administrator, determines appropriate,
			 including—
					(A)purchasing goods
			 or services necessary for the operation, expansion, or startup of a qualifying
			 business enterprise;
					(B)funding a project
			 that is directed toward any economic development objective described under
			 section 501(d) of the Small Business Investment Act of 1958;
					(C)attending an
			 entrepreneurship readiness program approved by the Secretary and designed to
			 prepare the veteran for, and lead to the immediate subsequent ownership and
			 management by the veteran of, a qualifying business enterprise; and
					(D)acquiring a
			 qualifying business enterprise.
					(e)Qualifying
			 business enterprisesThe
			 Secretary, in consultation with the Administrator, shall by rule establish a
			 list of categories of business enterprises that the Secretary determines to be
			 qualifying business enterprises for purposes of the Program,
			 including the following:
				(1)A
			 small business concern (as such term is defined in section 3(a) of the Small
			 Business Act).
				(2)Franchise business
			 enterprises.
				(3)Existing business
			 enterprises in which the eligible veteran has an ownership stake.
				(4)Any other business
			 enterprise the Secretary, in consultation with the Administrator, determines
			 appropriate and in accordance with the purposes of the Program.
				(f)Documentation
			 requirementsThe Secretary, in considering an application from an
			 eligible veteran, may not approve that application unless that application
			 includes the following:
				(1)A description of the use of the Program
			 benefits, including an identification and description of the qualifying
			 business enterprise.
				(2)A certification that the eligible veteran
			 applying to participate in the Program shall complete such education and
			 training relevant to the ownership and operation of the qualifying business
			 enterprise as the Secretary determines appropriate, including, in the case of a
			 startup, a Small Business Development Center program (as described in section
			 21 of the Small Business Act) designed to result in the completion of a
			 business plan for the qualifying business enterprise.
				(3)With regard to each category of qualifying
			 business enterprise (as established in the list described in subsection (e)),
			 such certifications as the Secretary, in consultation with the Administrator,
			 shall by rule require, including—
					(A)in the case of a business enterprise
			 already in operation at the time of the application, such evidence as the
			 Secretary, in consultation with the Administrator, determines appropriate
			 of—
						(i)good
			 standing;
						(ii)profitable
			 operation; and
						(iii)guarantees
			 pertaining to the purchase of the enterprise;
						(B)in the case of a franchise business
			 enterprise, such evidence as the Secretary, in consultation with the
			 Administrator, determines appropriate of—
						(i)compliance with
			 applicable State and Federal laws on franchises;
						(ii)training in
			 conformation with the industry standard; and
						(iii)an
			 acceptably low loan failure rate of similarly situated business enterprises for
			 loans guaranteed under the Small Business Act; and
						(C)in the case of a business enterprise that
			 is a startup, or that is otherwise not in operation at the time of the
			 application—
						(i)a
			 business plan for the operation of that enterprise, prepared with the
			 assistance of any agency that the Secretary determines appropriate, that leads
			 to profitable operation within a reasonable time frame, and that includes such
			 other information as the Secretary, in consultation with the Administrator,
			 determines appropriate; or
						(ii)a business plan approved by a person
			 designated by the Secretary, in consultation with the Administrator, from
			 among—
							(I)any department or
			 agency of the Federal government;
							(II)an institution or
			 higher learning; or
							(III)a non profit
			 enterprise.
							4.Use of benefits
			 in qualifying for small business loans and farm loan
			(a)Small business
			 loansIn determining the
			 creditworthiness of a veteran for a loan guaranteed by the Administrator under
			 the Small Business Act, all benefits made available to the veteran under the
			 program established under section 3 shall be taken into account.
			(b)Farm
			 loansIn determining the creditworthiness of a veteran for a loan
			 made or guaranteed pursuant to the Consolidated Farm and Rural Development Act,
			 the Secretary of Agriculture shall take into account all benefits made
			 available to the veteran under the program established under section 3.
			5.Survivors’
			 benefits
			(a)In
			 generalIn the event that a
			 veteran who has received more than $2,500 in benefits under this Act dies
			 before receiving the balance of any benefits payable to the veteran under this
			 Act, the Secretary may pay any benefits approved to be paid to the veteran to a
			 survivor of the veteran who is designated by the veteran for such
			 purpose.
			(b)Limitation on
			 survivor eligibilityTo be eligible to be a survivor of a veteran
			 for purposes of this section, an individual must be at least 18 years of age at
			 the time of death of the veteran and must have inherited the business from the
			 veteran at the time of the veteran’s death.
			(c)Period of
			 survivor eligibilityThe period during which a survivor of a
			 veteran is eligible to receive benefits under this section is the greater
			 of—
				(1)the five-year
			 period beginning on the date of the veteran’s death; or
				(2)the period
			 beginning on the date of the veteran’s death and ending upon the termination of
			 the longest term of any business loan obtained by the veteran before the
			 veteran’s death for the business enterprise for which the veteran received
			 benefits under this Act.
				(d)Limitation on
			 use of funds To secure loansA survivor of a veteran who receives
			 benefits under this section may not use the benefits to secure any new
			 loan.
			(e)Duplication of
			 benefitsIf the survivor of a
			 veteran who receives benefits under this section is also eligible to receive
			 benefits under section 3, the survivor may not use benefits payable under
			 section 3 for a business enterprise other than the business enterprise for
			 which the veteran receives benefits under this section. The survivor may use
			 benefit payable to the survivor under section 3 to affect the transfer into the
			 survivor’s name of 100 percent of the assets, liabilities, and operations of
			 the business enterprise for which the veteran receives benefits under this
			 section.
			6.DefinitionsIn this Act:
			(1)The term
			 Secretary means the Secretary of Veterans Affairs.
			(2)The term
			 Administrator means the Administrator of the Small Business
			 Administration.
			(3)The term
			 veteran has the meaning given that term in section 101 of title
			 38, United States Code.
			(4)The term
			 institution of higher learning has the meaning given such term
			 in 3452(f) of title 38, United States Code.
			(5)The term Program benefits
			 means payments described in section 3.
			(6)The term franchise business
			 enterprise means any continuing commercial relationship or arrangement,
			 whatever it may be called, in which the terms of the offer or contract specify,
			 or the franchise seller promises or represents, orally or in writing,
			 that—
				(A)the franchisee
			 will obtain the right to operate a business that is identified or associated
			 with the franchisor's trademark, or to offer, sell, or distribute goods,
			 services, or commodities that are identified or associated with the
			 franchisor's trademark;
				(B)the franchisor
			 will exert or has authority to exert a significant degree of control over the
			 franchisee's method of operation, or provide significant assistance in the
			 franchisee's method of operation; and
				(C)as a condition of
			 obtaining or commencing operation of the franchise business enterprise, the
			 franchisee makes a required payment or commits to make a required payment to
			 the franchisor or its affiliate.
				(7)The term franchisee means
			 any person who is granted a franchise business enterprise.
			(8)The term franchisor means
			 any person who grants a franchise business enterprise and participates in the
			 franchise relationship. Unless otherwise stated, such term includes
			 subfranchisors.
			(9)The term
			 subfranchisor means a person who functions as a franchisor by
			 engaging in both pre-sale activities and post-sale performance.
			7.Effective
			 dateThis Act shall take
			 effect on the date that is one year after the date of the enactment of this
			 Act.
		
